DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 10, 12, 14, 16, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PG Publication No. 2014/0138888 to Kim.
Regarding Claim 1, Kim discloses a stroke simulator 1 (see Figure 2) for applying a reaction force to a brake operation member 20, the stroke simulator 1 having all the features of the instant invention including:  a tubular cylinder 100 formed with a cylinder hole 101/102 connected at one end side 101 to a flow path connected to a pressurizing unit that generates fluid pressure in accordance with an operation of the brake operation member 20 (see paragraph 0028-0029), a piston 200 disposed in the cylinder hole 101/102, a lid member 500 that closes an opening on the other end side 102 of the cylinder hole 101/102, and an elastic member 310/400 disposed between the piston 200 and the lid member 500, wherein the elastic member 310/400 includes a first elastic member 310 disposed on the piston 200 side of the cylinder hole 101/102, and a second elastic member 400 disposed on the lid member 500 side of the cylinder hole 101/102, the cylinder hole 101/102 is formed with a first cylinder hole 101 to which the piston 200 and the first elastic member 310 are disposed and that is formed on the flow path side, and is provided with the second elastic member 400 and is formed on the lid member 500 side, and the second elastic member 400 includes a base portion 420 arranged in series with the first elastic member 310, and a protruding portion 410 protruding out from an end face of the base portion 420 on the piston 200 side (see Figure 2), and is configured, such that, when the piston 200 moves in an axial direction toward the lid member 500 side, the base portion 420 compresses and deforms after the protruding portion 410 abuts against the piston 200 and is compressed and deformed (see paragraphs 0048-0050).
Regarding Claim 3, Kim further discloses that at one end in an axial direction of the base portion 420, a first tapered portion 401 having a diameter that gradually reduces toward one side (i.e., the side nearest piston 200 in Figure 2) in the axial direction is formed (see Figure 2).
Regarding Claim 10, Kim further discloses a retainer 320 disposed between the first elastic member 310 and the base portion 420 of the second elastic member 400, wherein the retainer 320 includes a plate-shaped portion 320 that has a hole (see Figure 2 and the hole for element 410) formed at a position corresponding to the protruding portion 410 and that is arranged to face an end face of the base portion 420 on the piston 200 side (see Figure 2) and a projecting portion 321 projecting out from the periphery of the hole of the plate-shaped portion 320 toward the piston 200 side so as to surround a basal end portion of the protruding portion 410 (see Figure 2).
Regarding Claim 12, see Claim 10 above. 
Regarding Claim 14, Kim further discloses that the projecting portion 321 includes at least one of a high rigidity portion (i.e., at element numeral portion 320) having a diameter that gradually reduces toward the piston 200 and a thick portion 321 having a radial thickness greater than other portions (see Figure 2).
Regarding Claim 16, see Claim 14 above.
Regarding Claim 18, Kim further discloses that the piston 200 is a bottomed tubular member including a main body portion 200 and an abutment portion (see Figure 2 and the portion of piston 200 contacting spring 310) projecting out from an outer peripheral portion of the main body portion 200 toward the lid member 500 side, a distal end of the protruding portion 410 and a distal end of the projecting portion 321 are disposed on the inner side of the piston 200 at an initial position when the brake operation member 20 is not operated (see Figure 2), and the second elastic member 400 is configured such that when the piston 200 moves in the axial direction toward the lid member 500 side, the base portion 420 compresses and deforms after the protruding portion 410 abuts against the main body portion 200 and is compressed and deformed (see Figures 3-6 and paragraphs 0079-0084).
Regarding Claim 20, see Claim 18 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 9, 11, 13, 15, 17, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over PG Publication No. 2014/0138888 to Kim.
Regarding Claim 2, Kim discloses most all the features of the instant invention as applied above and further including:  that inherently, the first elastic member 310 would have a first elastic coefficient, the base portion 420 inherently would have a second elastic coefficient, the protruding portion 410 would inherently have a third elastic coefficient (see paragraph 0050), and inherently the compressive deformation of the protruding portion 410 is performed in a third stroke section connecting a first stroke section in which a reaction force is generated by the first elastic coefficient and a second stroke section in which a reaction force is generated by the second elastic coefficient in a reaction force characteristic that is a relationship between a reaction force and a stroke (see the abstract and paragraphs 0050 and 0055-0058).
However, Kim does not disclose that the second elastic coefficient is larger than the first elastic coefficient nor that the third elastic coefficient takes a value in a range smaller than the second elastic coefficient.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the second elastic coefficient of Kim to be larger than the first elastic coefficient and the third elastic coefficient to take a value in a range smaller than the second elastic coefficient as a matter of design preference dependent upon the desired degree of damping for the simulator piston thereby generating elastic force which gradually and increasingly acts on the piston.  By designing the first elastic member, the base portion, and the protruding portion in this claimed manner, the pedal effort characteristic for the brake pedal may be nonlinearly realized, and it may be possible to obtain a pedal feeling similar to a vehicle in which a conventional brake system is applied.
Regarding Claim 9, see Claim 3 above. 
Regarding Claim 11, see Claim 10 above. 
Regarding Claim 13, see Claim 10 above.
Regarding Claim 15, see Claim 14 above.
Regarding Claim 17, see Claim 14 above.
Regarding Claim 19, see Claim 18 above.
Regarding Claim 21, see Claim 18 above.
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over PG Publication No. 2014/0138888 to Kim in view of Japanese Patent No. 40-28082.
Regarding Claim 23, Kim discloses most all the features of the instant invention as applied above, except for the cylinder being integrally molded with a master cylinder.
The JP ‘082 patent is relied upon merely for its teachings of a brake assembly having a stroke simulator with a cylinder being integrally molded with a master cylinder 3 (see Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the cylinder of Kim to be integrally molded with a master cylinder as taught by the JP ‘082 patent in order to minimize the number of parts to the master cylinder and simulator assembly thus creating more space within the entire brake assembly itself.

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PG Publication No. 2002/0140286 to Ishimura et al., PG Publication No. 2004/0181381 to Matsuhashi, U.S. Patent No. 7,331,641 to Kusano, PG Publication No. 2012/0103452 to Toyohira et al., PG Publication No. 2014/0069093 to Kim, PG Publication No. 2014/0360177 to Ryu et al., and U.S. Patent No. 9,11,129 to Kim all disclose stroke simulators similar to applicant’s.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	08/24/22